Title: To Benjamin Franklin from Cadet de Vaux, 20 October 1778
From: Cadet de Vaux, Antoine-Alexis
To: Franklin, Benjamin


Monsieur le docteur
Ce Mardi 20 8bre 1778
Monsieur le lieutenant Général de Police accepte le Jeudi 29 de ce mois, Jour que vous avés bien Voulu prendre pour notre rendès-vous à l’hôtel Royal des Invalides; J’aurai l’honneur d’aller vous prendre le matin, pour vous accompagner. Nous ne nous occuperons pas seulement du pain de pommes de terre, mais De tous les travaux relatifs à la Boulangerie, art qui est bien Eloignée de sa Perfection, sourtout parmi les Anglais; et que nos chers alliés les américains pourront y porter, en leurs communiquant l’ouvrage de M. Parmentier, que ce chymiste aura l’honneur de vous présenter. Je suis avec le plus profond respect Monsieur le docteur Votre très humble et bien obeissant serviteur
Cadet LE Jeune
